Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1, 4-19, 22-31 and 33-38 is pending.
Applicants response filed 4/25/2022 has been received and entered in the application.
 
Action Summary
Claims 1, 6-19, 24-31 and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to applicant’s amendment of claims.
Claim(s) 1, 4, 11-13, 18-19, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (U.S. Publication 2016/0000826) is withdrawn due to applicant’s amendment of claims.
Claims 1, 4-19, 22-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Publication 2012/00034280 and Geist (“In Vitro Activity of Zinc Salts against Human Rhinoviruses”, Antimicrobial Agents and Chemotherapy, Volume 31, Number 4, pages 622-624,1987) both are of record as evidence by Ortner (H₂O₂-Decontamination Technology, H₂O₂ Decontamination Technology.pdf) is withdrawn due to applicants amendment of claims.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Publication 2012/00034280 and Geist (“In Vitro Activity of Zinc Salts against Human Rhinoviruses”, Antimicrobial Agents and Chemotherapy, Volume 31, Number 4, pages 622-624,1987) as applied to claims 1, 4-19, 22-31, 33-37 above, and further in view of Witt (U.S. Publication 2001/0006624) both are of record is withdrawn.
Claims 1, 4-19, 22-31, 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-38 of copending Application No. 17/253910 (reference application) is maintained.


Response to Arguments
Applicants argument with regards to Cohen, Geist, Ortner and Witt are moot.  Since the rejections has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-19, 22-31, 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-38 of copending Application No. 17/253910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating viral infections with the administration of an Eh-raising compound and Zinc. The difference between the two applications is that the ‘910 is drawn to a microbial infection and dependent claims recite that the microbial infection is an viral infection such as rhinovirus.  Therefore, there are significant overlapping scopes of inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Conclusion
Claims 1, 4-19, 22-31, 33-38 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//KATHRIEN A CRUZ/ Primary Examiner, Art Unit 1627